DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          INGRAM HARPER,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-259

                              [April 12, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 12-11968CF10A.

  Ingram Harper, Pahokee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR, and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.